 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN BARTHOLOMEW,                               No. 2:17-cv-2551-KJM-EFB P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    S. MOSS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On January 18, 2019, the court determined that service of the complaint
19   is appropriate for defendants Moss and M. L. Martinez, but not for defendant Chris Martinez.
20   ECF No. 10. The court informed plaintiff he could proceed with his claims against defendants
21   Moss and M. L. Martinez, or file an amended complaint within 30 days. Id. The time for
22   amending has passed and plaintiff has elected to proceed only with the claims against defendants
23   Moss and M. L. Martinez. See ECF No. 13.
24          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendant
25   Chris Martinez be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: February 26, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
